DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amended Specification was received on 04/18/2022.  These amendments are acceptable.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16-19, 21-22, 24, 27-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21
Line 27 recites the limitation “two eccentric wheels”. However, line 8 previously disclosed “an eccentric wheel”. Therefore, it is unclear whether the “two eccentric wheels” includes the eccentric wheel of line 8 or if there are three eccentric wheels.
Line 28 recites the limitation “the eccentric wheels”. However, as line 8 discloses “an eccentric wheel” and line 27 discloses “two eccentric wheels”, it is unclear what is included within the limitation “the eccentric wheels”. 

Regarding Claim 24
Line 29 recites the limitation “two eccentric wheels”. However, line 10 previously disclosed “an eccentric wheel”. Therefore, it is unclear whether the “two eccentric wheels” includes the eccentric wheel of line 8 or if there are three eccentric wheels.
Line 31 recites the limitation “the eccentric wheels”. However, as line 10 discloses “an eccentric wheel” and line 29 discloses “two eccentric wheels”, it is unclear what is included within the limitation “the eccentric wheels”. 

Regarding Claim 32
Line 29-30 recites the limitation “two eccentric wheels”. However, line 9 previously disclosed “an eccentric wheel”. Therefore, it is unclear whether the “two eccentric wheels” includes the eccentric wheel of line 8 or if there are three eccentric wheels.
Line 31 recites the limitation “the eccentric wheels”. However, as line 9 discloses “an eccentric wheel” and lines 29-30 discloses “two eccentric wheels”, it is unclear what is included within the limitation “the eccentric wheels”. 

Regarding Claims 16-19, 22, and 27-30
Claims 16-19, 22, and 27-30 are rejected insofar as they are dependent upon a rejected base claim.

Allowable Subject Matter
5.	Claims 16-19, 21-22, 24, 27-30, and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The following is an examiner’s statement of reasons for allowance: 
In the valve mechanisms of claims 21, 24, and 32, the inclusion of:
“the roller assembly corresponds to two eccentric wheels, the two eccentric wheels define a groove therebetween, the outer ring is clamped in the groove, and the axial limiting portions are in sliding fit with the eccentric wheels” was not found

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant’s arguments with respect to the Objections to the Drawings and Claims have been fully considered and are persuasive.  The Drawing and Claim Objections have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, Applicant’s amendments to the claims have initiated a new ground(s) of rejection under 35 U.S.C. 112(b). 
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746